DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.
Claims 1, 39, 43, 45-46, 48-49, 51-53 are pending. The amendment filed on 08/26/2020 has been entered. Claims 48-49, 51 -53 are withdrawn. Claims 1, 39, 43, 45-46 are under consideration.
Priority
The instant application claims foreign priority benefit to PCT//GB2016/051576, filed 05/31/2016 and GB15Q94139 having a filing date of 06/01/2015, As such the effectively filed date for the instant application is 06/01/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 and 10/02/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows: 
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims require a cell which comprises chimeric antigen receptor and a truncated protein, the scope of which encompasses human embryo comprising a chimeric antigen receptor and a truncated protein.  Humans are considered non-statutory subject matter.  As such, the recitation of the limitation “An isolated cell” would be remedial.  See 1077 O.G. 24, April 21, 1987.
Examiner’s note; Applicants are invited to contact Examiner for compact prosecution, should applicants amend the claim 1 limiting the scope of the cell to “an isolated cell”, instant 101 rejection would be overcome pending further consideration. 


Maintained /Claim Rejections - 35 USC §112/Modified Form Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the Inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 
Claims 1, 39, 43, 45-46 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record dated 08/12/2019.
Claims 1 recites a cell which comprises a chimeric antigen receptor (CAR) and a truncated protein wherein the truncated protein comprises a SHP-2 SH2 domain but lacks a SHP-2 phosphatase domain, wherein the SHP-2 SH2 domain is: 
the SHP-2 first SH2 domain of SEQ ID NO: 10,
 the SHP-2 second SH2 domain of SEQ ID NO: 11,
the SHP-2 complete SH2 domain of SEQ ID NO: 12, or
a SHP-2 variant SH2 domain having at least 90% sequence identity to the SH2 domain of (i), (ii) or (iii), which variant SH2 domain binds a phosphorylated immunoreceptor tyrosine-based inhibition motif (ITIM).
Claim 39 recites a nucleic acid construct, which comprises: a first nucleic acid sequence encoding a chimeric antigen receptor; and a second nucleic acid sequence encoding a truncated protein, wherein the truncated protein comprises a SHP-2 SH2 domain but lacks a SHP-2 phosphatase domain, wherein the SHP-2 SH2 domain is: (i) the SHP-2 first SH2 domain of SEQ ID NO: 10. (ii) the SHP-2 second SH2 domain of SEQ ID NO: 11, or (iii)  the SHP-2 complete SH2 domain of SEQ ID NO: 12, or (iv) a SHP-2 variant SH2 domain having at least 90% sequence identity to the SH2 domain of (i), (ii) or (iii), which variant SH2 domain binds a phosphorylated immunoreceptor tyrosine-based inhibition motif (ITIM).
The claimed invention is directed to an enormous genus of structurally undisclosed;
a first nucleic acid sequence encoding a chimeric antigen receptor (CAR), and;
 a second nucleic acid sequence encoding a truncated protein,
wherein the truncated protein comprises a SHP-2 SH2 domain,
lacks a SHP-2 phosphatase domain,
the SHP-2 first SH2 domain of SEQ ID NO: 10,
the SHP-2 second SH2 domain of SEQ ID NO: 11,
the SHP-2 complete SH2 domain of SEQ ID NO: 12, 
a SHP-2 variant SH2 domain having at least 90% sequence identity to the SH2 domain of (v), (iv) or (vii), which variant SH2 domain binds to a phosphorylated immunoreceptor tyrosine-based inhibition motif (ITIM).

(1)	The specification discloses “For instance, a first CAR might be constructed whereby its endodomain is separated from the transmembrane domain by a protease cleavage site” (p 46). By way of example, the target receptor may comprise the sequence shown as SEQ ID NO: 56,
which contains a CAR against CD33 containing an ITIM endodomain from PD-1.
SEQ ID NO: 56
MAVPTQVLGLLLLWLTDARCDIQMTQSPSSLSASVGDRVTITCRASEDIYFNLVWYQQKPGKAPKLLIYDTNRLADGVPSRFSGSGSGTQYTLTISSLQPEDFATYYCQHYKNYPLTFGQGTKLEIKRSGGGGSGGGGSGGGGSGGGGSRSEVQLVESGGGLVQPGGSLRLSCAASGFTLSNYGMHWIRQAPGKGLEWVSSISLNGGSTYYRDSVKGRFTISRDNAKSTLYLQMNSLRAEDTAVYYCAAQDAYTGGYFDYWGQGTLVTVSSMDPATTTKPVLRTPSPVHPTGTSQPQRPEDCRPRGSVKGTGLDFACDIYVGVVGGLLGSLVLLVWVLAVICSRAARGTIGARRTGQPLKEDPSAVPVFSVDYGELDFQWREKTPEPPVPCVPEQTEYATIVFPSGMGTSSPARRGSADGPRSAQPLRPEDGHCSWPL (p 46). 

CAR), corresponding to an enormous genus of CARs, and a second nucleic acid sequence encoding a truncated protein but lacks a SHP-2 phosphatase domain, corresponding to an enormous genus or SHP-2 domains and an enormous genus of SHP-2 SH2 lacking domains, wherein the amino acid sequence of a SHP-2 first SH2 domains of SEQ ID NO: 10, a SHP-2 second SH2 domain of SEQ ID NO: 11, and a SHP-2 complete SH2 domain of SEQ ID NO: 12, recognizing a CAR target phosphorylated ITIM for binding. Odorizzi (J Immunol, 188: 2957-2965, 2012) teaches in ITIM tyrosine phosphorylation and recruitment of cytosolic phosphatases containing Src homology-2 (SH2) domains, including SHP-2, (p 29602nd column 2nd paragraph). SHIP and SHP molecules have been shown in vitro to dephosphorylate a variety of molecules involved in TCR, and costimulatory-signaling cascades (p 29602nd column 2nd paragraph). However, because these phosphatases can theoretically act on many substrates, their direct in vivo targets remain largely elusive (p 2960, 2nd column 2nd paragraph). Anselmi (J. Chem. Inf. Model, 60: 3157−3171, 2020) teaches the SHP2 structure includes two Src homology 2 domains (N-SH2 and C-SH2) followed by a catalytic protein tyrosine phosphatase (PTP) domain. Under basal conditions, the N-SH2 domain blocks the active site, inhibiting phosphatase activity (abstract). Undescribed conformational flexibility of the domain, involving the core β sheet and the loop that closes the pY binding pocket (abstract). Anselmi teaches SHP2 structural variabilities of the N-SH2 domain and also in the experimental structures of other SH2 domains (p 3167, 1st column last to 2nd column).
The applicants have not provided any description or reduction to practice of the enormous genus of structurally diverse phosphatase domain and lacking SH2 phosphatase domains and CARs with the recited functional properties.
(2)	The specification discloses that “variant SH2 domain binds to a phosphorylated ITIM” merely refers to fusion protein being able to bind a phosphorylated ITIM (p 25-26).  “The SHP-2 first SH2 domain (SEQ ID NO: 10);
WFHPNITGVEAENLLLTRGVDGSFLARPSKSNPGDFTLSVRRNGAVTHIKIQNTGDYYDLYGGEKFATLA ELVQYYMEHHGQLKEKNGDVIELKYPL;
SHP-2 second SH2 domain (SEQ ID No. 11)
WFHGHLSGKEAEKLLTEKGKHGSFLVRESQSHPGDFVLSVRTGDDKGESNDGKSKVTHVMIRCQELKYDV GGGERFDSLTDLVEHYKKNPMVETLGTVLQLKQPL;
SHP-2 both SH2 domains (SEQ ID No. 12)
WFHPNITGVEAENLLLTRGVDGSFLARPSKSNPGDFTLSVRRNGAVTHIKIQNTGDYYDLYGGEKFATLALVQYYMEHHGQLKEKNGDVIELKYPLNCADPTSERWFHGHLSGKEAEKLLTEKGKHGSFLVRESQSHPGDFVLSVRTGDDKGESNDGKSKVTHVMIRCQELKYDVGGGERFDSLTDLVEHYKKNPMVETLGTVLQLKQPL.
The fusion protein may comprise a variant of SEQ ID NO: 10, 11 or 12 having at least 80, 85,
90, 95, 98 or 99% sequence identity, provided that the variant sequence is a SH2 domain
sequence capable of binding an ITIM-containing domain. For example, the variant sequence may be capable of binding to the phosphorylated tyrosine residues in the cytoplasmic tail of PD1, PDCD1, BTLA4, LILRB1, LAIR1, CTLA4, KIR2DL 1, KIR2DL4, KIR2DL5, KIR3DL 1 or KIR3DL3”  (p 25-26). 
Issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such 
Written description also requires as to whether there is a known or disclosed correlation between a claimed functional requirement and the structures that meet that requirement. MPEP 2163 (I)(A), 2163 (II)(A)(3)9a). 
(3)	In the instant case, the claims reasonably embrace an enormous genus of structurally diverse, a first nucleic acid sequence encoding a chimeric antigen receptor, and a second nucleic acid sequence encoding a truncated protein; truncated protein  SHP-2 SH2 domain,  lacks a SHP-2 phosphatase domain, truncated protein SHP-2 SH2 domain, lacks a SHP-2 phosphatase domain, the SHP-2 first SH2 domains of SEQ ID NO: 10, the SHP-2 second SH2 domain of SEQ ID NO: 11, and the SHP-2 complete SH2 domain of SEQ ID NO: 12, wherein said first and second nucleic acid encoding said SH2 domains constitute an enormous genus or universe of structurally diverse CARs and SH2 binding having the property to bind to a CAR ITIM.
The specification does not disclose the complete structure of any species of the genus having the instantly claimed functional properties. 
The specification fails to disclose a structural nexus between the amino acid sequence of a SHP-2 first SH2 domains of SEQ ID NO: 10, a SHP-2 second SH2 domain of SEQ ID NO: 11, and a SHP-2 complete SH2 domain of SEQ ID NO: 12, neither any of these domains recognizing a target phosphorylated ITIM for binding. Yaffe (Nature Reviews, Molecular Biology, 31: 177-186, 2002) teaches that a single point mutation can switch the specificity of the Src SH2 domain to that of Grb2 SH2 domain (p 179, 1st column 1st paragraph). Yaffe notes that that, just as SH2 domains — which usually interact with residues that are carboxy-terminal to the phosphotyrosine — extend their recognition amino-terminally to recognize non-phosphorylated ligands, PTB domains — which usually bind to residues that are amino-terminal to the often extend their recognition in a carboxy-terminal direction to bind to non-phosphorylated targets (p 183, 1st column 3rd paragraph). 
The specification does not disclose the complete structure of any species of the genus having the instantly recited functional properties of binding a phosphorylated tyrosine-based ITIM.
The specification does not disclose a structural nexus between (i) a first nucleic acid sequence encoding a chimeric antigen receptor; (ii) a second nucleic acid sequence encoding a truncated protein, (iii) the truncated protein comprises a SHP-2 SH2 domain, (iv) lacks a SHP-2 phosphatase domain, (v) the SHP-2 first SH2 domain of SEQ ID NO: 10, (vi) the SHP-2 second SH2 domain of SEQ ID NO: 11, (vii) the SHP-2 complete SH2 domain of SEQ ID NO: 12,  (viii) a SHP-2 variant SH2 domain having at least 90% sequence identity to the SH2 domain of (v), (iv) or (vii), and which variant SH2 domain binds to a phosphorylated ITIM.
 For example, SEQ ID NO: 10 alignment with SEQ ID NO: 11 there is only a 47% identity (see alignment below).
# Program: stretcher
# Rundate: Mon  5 Apr 2021 16:22:28
# Commandline: stretcher
#    -auto
#    -stdout
#    -asequence emboss_stretcher-I20210405-162225-0022-96931816-p2m.asequence
#    -bsequence emboss_stretcher-I20210405-162225-0022-96931816-p2m.bsequence
#    -datafile EBLOSUM62
#    -gapopen 1
#    -gapextend 1
#    -aformat3 pair
#    -sprotein1
#    -sprotein2
# Align_format: pair
# Report_file: stdout

# Aligned_sequences: 2
# 1: EMBOSS_001
# 2: EMBOSS_001
# Matrix: EBLOSUM62
# Gap_penalty: 1
# Extend_penalty: 1
#
# Length: 372
# Identity:     175/372 (47.0%)
# Similarity:   195/372 (52.4%)
# Gaps:         138/372 (37.1%)
# Score: 774
# 
EMBOSS_001         1 TRPPHEHISPROA-SNI-LE-THRGLYVAL--GLUALAGLUASNL-EULE     44
                     |||||||||   .  :| || :.||||  |  || |||||    | . ||
EMBOSS_001         1 TRPPHEHIS--GLY-HISLEUSERGLY--LYSGLUALAGLU---LYS-LE     41

EMBOSS_001        45 ULEUTHRARG-----GLYV-A-LASPGLYSERPHELEU-ALAARG--PRO     84
                      || |||  |     |||: : : | |||||||||||  ||| ||     
EMBOSS_001        42 ULEUTHR--GLULYSGLYLYSHI-S-GLYSERPHELEUVALA-RGGL--U     84

EMBOSS_001        85 SER-LYSSER-ASNPROGLYASPPHETHRL-EUSERVALARGA-RG--AS    128
                     ||| | :||| .| || |||||||||. .| | |||||||||. ||  ||
EMBOSS_001        85 SERGL-NSERHIS-PROGLYASPPHEV-ALLEUSERVALARGTHRGLYAS    131

EMBOSS_001       129 ------------------N---GLY--A---L-AVALTHRHISI-L-ELY    149
                                       |   |||  :   | :|||||||||: | |  
EMBOSS_001       132 PASPLYSGLYGLUSERASNASPGLYLYSSERLYSVALTHRHISVALME--    179

EMBOSS_001       150 SILE--GLNA-S--NTHRGLYASPTYRTYRASP--LEUTYRGLYGLYGLU    192
                     :|||  |  . |  |   ||.....|.||||||  |  .| |||||||| 
EMBOSS_001       180 TILEARG--CYSGLN---GLULEULYSTYRASPVAL-GLY-GLYGLYGLU    222

EMBOSS_001       193 LYS--PHEA-----L-ATHRLEUALAGLULEUVALGL-N--TYR--T-Y-    227
                       :  ||||     | .|||   | :   || ||||| :  |||  : | 
EMBOSS_001       223 --ARGPHEASPSERLEUTHR---A-S--PLEUVALGLUHISTYRLYSLYS    264

EMBOSS_001       228 ----R-METGLUHISHISGLYGLN-LEULYSGLULYSASNGLYASPVALI    271
                         | |||    :: : ||. .: ||    ||  |:     :.  ||| 
EMBOSS_001       265 ASNPROMET----VA-L-GLU-THRLEU---GL--YT-----HR--VAL-    294

EMBOSS_001       272 LE-GLULEULYS-TYRPROLEU    291
                     || || || ||| . .|| || 
EMBOSS_001       295 LEUGLNLEULYSGL-NPROLEU    315

For example, SEQ ID NO: 10 alignment with SEQ ID NO: 11 there is only a 42% identity (see alignment below).
# Program: stretcher
# Rundate: Mon  5 Apr 2021 16:37:34
# Commandline: stretcher
#    -auto
#    -stdout
#    -asequence emboss_stretcher-I20210405-163732-0724-33689469-p1m.asequence
#    -bsequence emboss_stretcher-I20210405-163732-0724-33689469-p1m.bsequence
#    -datafile EBLOSUM62
#    -gapopen 1
#    -gapextend 1
#    -aformat3 pair
#    -sprotein1
#    -sprotein2
# Align_format: pair
# Report_file: stdout
# Aligned_sequences: 2
# 1: EMBOSS_001
# 2: EMBOSS_001
# Matrix: EBLOSUM62
# Gap_penalty: 1
# Extend_penalty: 1
#
# Length: 633
# Identity:     269/633 (42.5%)
# Similarity:   269/633 (42.5%)
# Gaps:         342/633 (54.0%)
# Score: 1028
# 
EMBOSS_001         1 TRPPHEHISPROASNILETHRGLYVALGLUALAGLUASNLEULEULEUTH     50
                     ||||||||||| ||||||||||||||||| ||||| ||||| || || ||
EMBOSS_001         1 TRPPHEHISPROASNILETHRGLYVALGLUALAGLUASNLEULEULEUTH     50

EMBOSS_001        51 RARGGLYVALASPGLYSERPHELEUALAARGPROSERLYSSERASNPROG    100
                     |||||||||||||||||||||||| |||||||| |||||||||||||| |


EMBOSS_001       101 LYASPPHETHRLEUSERVALARGARGASNGLYALAVALTHRHISILELYS    150
                     ||||||||||||| ||||||||||||||||||||||||||||||||||||
EMBOSS_001       101 LYASPPHETHRLEUSERVALARGARGASNGLYALAVALTHRHISILELYS    150

EMBOSS_001       151 ILEGLNASNTHRGLYASPTYRTYRASPLEUTYRGLYGLYGLULYSPHEAL    200
                     ||||||||||||||||||||||||||||| ||||||||||| ||||||||
EMBOSS_001       151 ILEGLNASNTHRGLYASPTYRTYRASPLEUTYRGLYGLYGLULYSPHEAL    200

EMBOSS_001       201 ATHRLEUALAGLULEUVALGLNTYRTYRMETGLUHISHISGLYGLNLEUL    250
                     |||||| ||||| || ||||||||||||||||| |||||||||||||| |
EMBOSS_001       201 ATHRLEUALAGLULEUVALGLNTYRTYRMETGLUHISHISGLYGLNLEUL    250

EMBOSS_001       251 YSGLULYSASNGLYASPVALILEGLULEULYSTYRPROLEU---------    291
                     |||| |||||||||||||||||||| || |||||||| ||          
EMBOSS_001       251 YSGLULYSASNGLYASPVALILEGLULEULYSTYRPROLEUASNCYSALA    300

EMBOSS_001       292 --------------------------------------------------    291
                                                                       
EMBOSS_001       301 ASPPROTHRSERGLUARGTRPPHEHISGLYHISLEUSERGLYLYSGLUAL    350

EMBOSS_001       292 --------------------------------------------------    291
                                                                       
EMBOSS_001       351 AGLULYSLEULEUTHRGLULYSGLYLYSHISGLYSERPHELEUVALARGG    400

EMBOSS_001       292 --------------------------------------------------    291
                                                                       
EMBOSS_001       401 LUSERGLNSERHISPROGLYASPPHEVALLEUSERVALARGTHRGLYASP    450

EMBOSS_001       292 --------------------------------------------------    291
                                                                       
EMBOSS_001       451 ASPLYSGLYGLUSERASNASPGLYLYSSERLYSVALTHRHISVALMETIL    500

EMBOSS_001       292 --------------------------------------------------    291
                                                                       
EMBOSS_001       501 EARGCYSGLNGLULEULYSTYRASPVALGLYGLYGLYGLUARGPHEASPS    550

EMBOSS_001       292 --------------------------------------------------    291
                                                                       
EMBOSS_001       551 ERLEUTHRASPLEUVALGLUHISTYRLYSLYSASNPROMETVALGLUTHR    600

EMBOSS_001       292 ---------------------------------    291
                                                      
EMBOSS_001       601 LEUGLYTHRVALLEUGLNLEULYSGLNPROLEU    633

For example, SEQ ID NO: 11 alignment with SEQ ID NO: 12 there is only a 46% identity (see alignment below).
# Program: stretcher
# Rundate: Mon  5 Apr 2021 16:40:04
# Commandline: stretcher
#    -auto
#    -stdout
#    -asequence emboss_stretcher-I20210405-164002-0419-53003367-p2m.asequence
#    -bsequence emboss_stretcher-I20210405-164002-0419-53003367-p2m.bsequence
#    -datafile EBLOSUM62
#    -gapopen 1
#    -gapextend 1
#    -aformat3 pair
#    -sprotein1
#    -sprotein2
# Align_format: pair
# Report_file: stdout
########################################

#=======================================

# Aligned_sequences: 2
# 1: EMBOSS_001
# 2: EMBOSS_001
# Matrix: EBLOSUM62
# Gap_penalty: 1
# Extend_penalty: 1
#
# Length: 633
# Identity:     291/633 (46.0%)
# Similarity:   291/633 (46.0%)
# Gaps:         318/633 (50.2%)
# Score: 1172
# 
#
#=======================================

EMBOSS_001         1 TRPPHEHIS------------GLY-------------------------H     13
                     |||||||||            |||                         |
EMBOSS_001         1 TRPPHEHISPROASNILETHRGLYVALGLUALAGLUASNLEULEULEUTH     50

EMBOSS_001        14 --------------------------------------------------     13
                                                                       
EMBOSS_001        51 RARGGLYVALASPGLYSERPHELEUALAARGPROSERLYSSERASNPROG    100

EMBOSS_001        14 ------------------------------------------IS-LEU-S     19
                                                               || ||  |
EMBOSS_001       101 LYASPPHETHRLEUSERVALARGARGASNGLYALAVALTHRHISILELYS    150

EMBOSS_001        20 --E--------RGLY------------L---Y------------S-----     27
                       |        ||||            |   |            |     
EMBOSS_001       151 ILEGLNASNTHRGLYASPTYRTYRASPLEUTYRGLYGLYGLULYSPHEAL    200

EMBOSS_001        28 ----------GLU----AL-------------------------------     32
                               ||     ||                               
EMBOSS_001       201 ATHRLEUALAGLULEUVALGLNTYRTYRMETGLUHISHISGLYGLNLEUL    250

EMBOSS_001        33 --------A--GLU-----L----------YS------LEU-------L-     43
                             |  ||      |          ||      ||        | 
EMBOSS_001       251 YSGLULYSASNGLYASPVALILEGLULEULYSTYRPROLEUASNCYSALA    300

EMBOSS_001        44 ----------EU------T---H---------------RGLULYSGL---     56
                               |       |   |               ||| |||||   
EMBOSS_001       301 ASPPROTHRSERGLUARGTRPPHEHISGLYHISLEUSERGLYLYSGLUAL    350

EMBOSS_001        57 -----Y-L------------YS------HISGLYSERPHELEUVALARGG     82
                          | |            ||      |||||||||||||| |||||||
EMBOSS_001       351 AGLULYSLEULEUTHRGLULYSGLYLYSHISGLYSERPHELEUVALARGG    400

EMBOSS_001        83 LUSERGLNSERHISPROGLYASPPHEVALLEUSERVALARGTHRGLYASP    132
                     | |||||||||||||| |||||||||||||| ||||||||||||||||||
EMBOSS_001       401 LUSERGLNSERHISPROGLYASPPHEVALLEUSERVALARGTHRGLYASP    450

EMBOSS_001       133 ASPLYSGLYGLUSERASNASPGLYLYSSERLYSVALTHRHISVALMETIL    182
                     ||||||||||| ||||||||||||||||||||||||||||||||||||||
EMBOSS_001       451 ASPLYSGLYGLUSERASNASPGLYLYSSERLYSVALTHRHISVALMETIL    500

EMBOSS_001       183 EARGCYSGLNGLULEULYSTYRASPVALGLYGLYGLYGLUARGPHEASPS    232
                     |||||||||||| || ||||||||||||||||||||||| ||||||||||
EMBOSS_001       501 EARGCYSGLNGLULEULYSTYRASPVALGLYGLYGLYGLUARGPHEASPS    550

EMBOSS_001       233 ERLEUTHRASPLEUVALGLUHISTYRLYSLYSASNPROMETVALGLUTHR    282
                     |||| |||||||| ||||| ||||||||||||||||| |||||||| |||
EMBOSS_001       551 ERLEUTHRASPLEUVALGLUHISTYRLYSLYSASNPROMETVALGLUTHR    600

EMBOSS_001       283 LEUGLYTHRVALLEUGLNLEULYSGLNPROLEU    315
                     || ||||||||||| ||||| |||||||| || 
EMBOSS_001       601 LEUGLYTHRVALLEUGLNLEULYSGLNPROLEU    633

the SHP-2 first SH2 domains of SEQ ID NO: 10-12, recognizing an undisclosed binding to an ITIM functional property. A BLAST protein sequence of instant SEQ ID N): 10-12 do not show any conserved sequence across any species.  
Claims encompasses (i) SH2 amino acids having 90% sequence identity to of SEQ ID NO: 10-12 and have activity for binding to a phosphorylated ITIM. 
The claims embrace a genus of amino acid sequences that have at least 90% sequence identity or greater identity to SEQ ID NOs in the claim, thus the claims also embrace fragments.  
However, there is no teaching regarding which 10 % of the amino acids can vary from SEQ ID NO: 10-12 and still result in a protein that retains activity for binding to a phosphorylated ITIM.  Further, there is no disclosed in the specification nor art-recognized correlation between any structure of SEQ ID NO: 10-12 variants and novel activity for binding to a phosphorylated ITIM.  The prior art teaches that there is variation in the sequences between species.
As such, it reads on protein domains with one or more amino acid substitutions, deletions, insertions and/or additions to the claimed protein domains. There are no limitations to the number, or type, of alterations. Therefore, the entire protein domain sequence of each of its residues may or could be altered.
However, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural truncated proteins of lack of phosphatase domains, and the genus is highly variant because a significant number of structural differences between genus members is permitted. Although these types of changes are routinely done in the art, the specification and .

Response to arguments

Applicants argue continues to rely on the explanation in Applicant’s December 2019 response that the application does provide an adequate description of the claimed genus of truncated proteins. Additionally, Applicant amends claims 1 and 39 to recite the amino acid sequences of three SHP-2 SH2 domains. Applicant’s arguments have been fully considered but are not persuasive.

In response, regarding the December 2019 arguments the examiner continuous to rely on the explanation dated 03/27/2019 pages 6-8). Reading the claims 1 and 39 to recite the amino acid sequences of three SHP-2 SH2 domains as discussed above the specification does not disclose a structural nexus between the amino acid sequences of the SHP-2 first SH2 domains of SEQ ID NO: 10-12, recognizing an undisclosed binding to an ITIM functional property. A BLAST protein sequence of instant SEQ ID NO: 10-12 do not show any conserved sequence across any species.   Claims encompasses (i) SH2 amino acids having 90% sequence identity to of SEQ ID NO: 10-12 and have activity for binding to a phosphorylated ITIM.  The claims embrace a genus of amino acid sequences that have at least 90% sequence identity or greater identity to SEQ ID NOs in the claim, thus the claims also embrace fragments.   However, there is no teaching regarding which 10 % of the amino acids can vary from SEQ ID NO: 10-12 and still result in a SHP-2 SH2 domain protein that retains activity for binding to a phosphorylated ITIM.  Further, there is no disclosed in the specification nor art-recognized correlation between any structure of SEQ ID NOs: 10-12 variants and novel activity for binding to a phosphorylated ITIM.  The prior art teaches that there is variation in the claimed SEQ ID NO 10-12 sequences between species.
Withdrawn/Claim Rejections - 35 USC § 102/Necessitated by Amendment
Claims 1, 39, 43, 46 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Northrop et al, (Molecular and Cellular Biology, 16(5): 2255-2263, 1996) is withdrawn in view of applicant’s amendment to base claim 1 and 39.
Withdrawn/Claim Rejections - 35 USC §103/ Necessitated by Amendment
Claims 1,3-4, 39, 43, 45-46 rejected under 35 U.S.C. 103 as being unpatentable over Northrop et al, (Molecular and Cellular Biology, 16(5): 2255-2263, 1996) in view' of Lorenz et al, Immunol Rev, 228(1): 342-359, 2003); Federov. (U.S. Patent Application Number 2015/0376296, 2015; effective filing date of 3/15/13) is withdrawn in view of applicant’s amendment to base claim 1 and 39.
Conclusion

No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632